Cole, J.
The ruling of the Circuit Court was correct, because the amount in controversy was the aggregate of the debt and costs, which is less than a hundred dollars, and not the value of the property, which exceeded that sum'. The plaintiff did not claim the mule and harness, but only the right to subject so much of the value of them as should be sufficient to satisfy his debt and costs. As to the excéss of value, there is .no controversy between these parties; the intervenor may take that, so far as any claim thereto by this plaintiff is concerned.
Affirmed.